Exhibit 10.1



DATED   /   2009








Asia Premium Television Group Inc.






and






Globestream Technology Inc.
















************************************************
 
ACQUISITION AGREEMENT
 


***********************************************






 
 

--------------------------------------------------------------------------------

 








ACQIUISTION AGREEMENT




This Acquisition Agreement, dated as of March 23, 2009 (the “Agreement”), is
made by and between:


Party A:  
Asia Premium Television Group, Inc. (“ATVG”), a publicly traded company listed
on the OTTCB, incorporated and existing under the laws of Nevada.

Party B:     
Globstream Technology Inc. (“GS”), a mobile technology development and sales
company, incorporated and existing under the laws of the Caymen Islands..

 
Whereas:
 
1.  
 GS has the following shareholders (the “Shareholders”):

•  
Yang Shi

•  
Hongbin Shi

•  
Oaknoll Holdings, Inc.

•  
Zhi-Jie Zhang

•  
Will Stewart

•  
Patrick McVeigh

•  
WSGR Investment

•  
Mario Rosati

•  
San Domenico Trust

•  
David Suzuki

•  
Rebecca Li

2.  
The Shareholders together own 100% of GS’s shares (the “Shares”).
3.   Yang Shi, Hongbin Shi, Oaknoll Holdings, Inc, Zhi-Jie Zhang, Will Stewart,
Patrick McVeigh, and WSGR Investment are the main shareholder of GS’s (the “Main
Shareholders”) 4.   For reasons of business development, having conducted all
necessary due diligence and business assessment, and with the agreement of all
Parties involved, ATVG wishes to acquire 100% of GS’ shares (the “Acquisition”).



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW, THEREFORE, in consideration of the various covenants and agreements of the
Parties to and with each other set for herein, both parties agree as follows:
 
CLAUSE 1:  LEGAL FORM OF ACQUISITION
 
1.1  
For the purposes of acquiring 100% of the Shares, ATVG shall issue to the
Shareholders ATVG common stock (see CLAUSE 5). In exchange for the ATVG stock to
be issued, the Shareholders hereby agree to transfer 100% of the Shares to
ATVG.   

 

CLAUSE 2: GS POST ACQUISITION OWNERSHIP AND JURISDICTION
 
2.1    
After the completion of the Acquisition, ATVG shall own and control 100% of GS,
including any and all of its subsidiaries and tangible and non tangible assets
(herein referred to as the “Assets”).

 

CLAUSE 3:  TRANSFER OF EQUITY
 
1.    
In order for ATVG to acquire 100% equity ownership of GS, the Shareholders shall
have up to 30 days to transfer all of their shares of GS to ATVG, and all
relevant parties shall handle the relevant procedures for transfer of ownership.

 
2.     
From the time this Agreement shall come into force until the formal transfer of
shares has legally taken place, the Shareholders of the GS shall be shareholders
in name only, and all rights and obligations afforded them through their
shaholder status shall be automatically transferred to ATVG. GS shareholders,
management, and employees shall not, without the prior written consent of ATVG,
engage in any business activities, outside those required for the usual course
of business, or dispose of any of GS’ assets.

 
3.    
Upon completion of the transfer of the Shares to ATVG by the Shareholders, ATVG
shall enjoy full title and rights to 100% of GS and all its Assets.

 

CLAUSE 4:  TRANSFER OF ASSETS, MATERIALS, AND GOODS
 
1.      
Patented Rights

 
 
1.1    Any patents or patent rights registered anywhere in the world that are
held by GS or any of its subsiduaries prior to this Agreeement coming into
force, shall be transferred to ATVG by GS and its Main Shareholders within 30
days of signing this Agreement. The transfer shall include any and all relevant
documents required to legally own and maintain any such patent rights.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
1.2    GS and its Main Shareholders guarantee that all patent rights held by GS
are uncompromised, free of any and all liens, their trade secrets well
protected, and  all patent licensing costs paid in full.

 
 
1.3   GS and its Main Shareholders shall fully disclose to ATVG the nature,
scope, extent, and use of the patent licensing rights, and all their related
documents, to be transfered to ATVG by GS.

 
 
1.4    GS and its Main Shareholders shall transfer to ATVG ownership and any and
all materials and documents relating to any patents that have been applied by
for by GS and are currently still pending approval.

 
2.     
Un-Patented Technology and Other Commercial Technology Secrets:

 
 
2.1   GS and the Main Shareholders shall give to ATVG any and all documents  and
materials related to all the un-patented technology and or any other commercial
technology owned by GS or used by GS to conduct its business.

 
 
2.2  GS and the Main Shareholders guarantee to ATVG that any un-patented
technology owned by GS has the potential for patent application.

 
 
2.3   GS and the Main Shareholders guarantee to ATVG that none of the
non-patented or other commercial technology secrets have been, or will be,
disclosed or licensed to any outside third party.

 
 
2.4   GS and the Main Shareholders hereby guarantee that from the time this
Agreement is signed neither GS nor the Shareholders shall, unless agreed to in
writing by ATVG, use, modify or license any of GS’s non-patented or other
commercial technology .

 
3.     
Other Assets:

 
 
3.1   GS and the Main Shareholders agree to transfer to ATVG any other Assets
owned by GS within 10 days of signing this agreement, and GS and the Main
Shareholders guarantee that until such time that the mentioned assets are
transferred to ATVG they shall be kept under safe custody and not  be disposed
of or depreciate at a rate any higher than would normally be expected.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
3.2    GS and the Main Shareholders hereby guarantee that all assets mentioned
above shall be transfered free of any liens and without any obvious damage.

 
4.    
Financial and Project Materials:

 
 
4.1   Within 15 days of signing this Agreement GS and the Main Investors shall
provide to ATVG all of GS and its subsiduaries’ financial materials. These
materials include but are not limited to all historical financial records,
financial statements, financial reports, bank account statements, orgininal
banking certificates, accounting materials and records, tax fillings, etc.. From
the time of signing this Agreement until the transfer and registration of all
finanfical materials has been completed, GS or any of its subsiduaries shall not
withdraw or use any cash from the any of their bank accounts unless otherwise
agreed to in writing by ATVG.

 
 
4.2   GS and its subsiduaries shall provide all other materials relating to
their business operations. The materials include, but are not limited to,
licenses, company chops, or any other materials deemed important by ATVG but not
listed in the preceding paragraph

 
5.   
GS and the Major Shareholders shall assist ATVG to complete all necessary
changes in registration of any of the materials outlined in CLAUSE 4 of this
Agreement.

 
6.      
GS, its subsiduaries, and the Main Shareholders guarantee that all assets and
materials referred to in CLAUSE 4 of this Agreement shall be kept safe and in
good condition. GS, its Shareholders, its subsidiaries, its management, and its
employees shall not, unless receiving written permission from ATVG, dispose of,
or willfully cause to depreciate the value of, any of the assets mentioned here
in. Any depreciation in value of the mentioned assets due to negligence or
willfull actions by anyone other than ATVG shall held financially liable for
damages.

 

CLAUSE 5:  CONSIDERATION AND PAYMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.    
The total consideration for the Acquistion shall be 1,040,000 of ATVG common
stock and delivered to the Shareholders as follows:

 
 
1.1    ATVG shall issue the Shareholders 800,000 shares of ATVG common stock
subject to a one year lock-up period and valued at $0.15 per share, totalling
$120,000.

 
 
1.2   ATVG shall transfer to the Shareholders or their desinated party 84,377
shares of ATVG common stock subject to a six month lock-up period and valued at
$0.15 per share, totalling $12,656.55.

 
 
1.3    ATVG shall issue to the Shareholders 155,623 shares of ATVG common stock
in the form of Warrants with a $0.15 strike price and a provision for cashless
exercise. The warrants shall have a 10 year time limit in which they must be
exercised by the holder.

 
2.    
The consideration is to be paid as follows:

 
 
2.1    Within 30 days of the completion of the transfer of the Shares by GS and
Shareholders to ATVG, ATVG shall issue its common stock in the forms set out in
provision 1 of CLAUSE 5 of this Agreement to all Shareholders or their
designated parties.

 
 
2.2  The distribution of the shares to be issued by ATVG as part of the
consideration for the Acquisition to the Shareholders is made explicit in the
following table:

 
Name of Recipient
Number of Stock
 
Common Stock With One Year Lock-Up
Will Stewartx
150,244
Patrick McVeigh
150,244
Eric Stang (Peregrine)
150,244
Robert McFarland
75,122
Jay Shuster
150,244
Iguana Holdings Corp.
75,122
WSGR Investment Group
16,902
Mario Rosati
1,502
San Domenico Trust
376
Zhi-Jie Zhang
30,000

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Common Stock With Six Month Lock-Up
Yang Shi
10,834
Hongbin Shi
8,333
Zhi-Jie Zhang
20,000
Will Stewart
11,000
Pat McVeigh
11,000
WS Investment
3,960
Mario Rosati
352
San Domenico Trust
88
David Suzuki
110
Rebecca Li
7,700
Yi Liu
11,000
 
Common Stock in Warrants
Wenjun Luo
155,623


 
 
2.2  GS and the Majority Shareholders share ensure that all Shareholders or
their designated party receive the Shares as outline in the table above. Upon
completion of the issuance of the Shares by ATVG to the Shareholders, ATVG’s
obligation of payment   pursuant to CLAUSE 1 and 5 shall be deemed to have been
paid in full.

 
CLAUSE 6:  LIABILITIES AND LEGAL DOCUMENTATION

 
1.  
Even if disclosed to ATVG by GS or its Main Shareholders prior to signing this
Agreement, ATVG shall not be held liable for any debts, including convertible
bonds issued by party GS arising from the conversion of any debt and
obligations, incurred by GS or any of its subsidiaries prior to the signing of
this Agreement. Any re-payment of outstanding debts of GS or any of its
subsidiaries existing before the signing of this Agreement shall be the sole
responsibility GS or its subsiduaries.

 
2.  
Except as otherwise agreed to in writing by the parties, GS and all its
subsidiaries shall be responsible for ensuring the safe and secure filing and
storage of all contracts, as well as any other requisite legal documents,
entered into prior to or after the signing of this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
GS and its susidiaries shall bear sole responsibility for any and all debts
incurred after the signing of this Agreement, unless those debts are incurred as
a direct result of the execution of CLAUSE 1 of this Agreement.

 
4.  
Any debts or loans by and between GS and any of its subsidiaries still
outstanding shall be waived and written-off.

 

CLAUSE 7:  STAFF AND PERSONNEL
 
1.  
Prior to ATVG becoming the 100% owner of GS, GS shall fire or layoff all of its
existing staff.

 
2.  
All costs associated with the layoffs, including severance payments
and  outstanding salaries, shall be paid by GS.

 
3.  
GS shall provide ATVG a full list of all GS staff layed off, and ATVG shall then
have the exclusive right to hire back any staff it feels serves the continued
business interest of GS, and shall negotiate the terms of the new contracts with
said employees.

 
4.  
GS shall do its utmost to provide ATVG with accurate information about which
employees are essential to the continued success of the GS business, and it
undertakes to ensure, to the best of its ability, that the employees deemed
essential by ATVG be retained in the services of the GS through signing new
contracts.

 

CLAUSE 8:  GS’S EXISTING BUSINESS
 
1.  
GS and its Main Shareholders shall preserve the integrity of GS’s business
operations and shall provide to ATVG, in a timely and efficient manner, all
necessary materials, equipment, products, and licenses that may be required to
operate GS in its entirety.

 
2.  
After the signing of this Agreement, GS and its Main Shareholders shall not in
any way shape or form leverage, use, or otherwise personally benefit from any of
GS’s Assets. The Assets shall include but not be limited to company materials,
patents, information, equipment, and staff. Nor shall GS or the Main Shareholder
use the Assets to engage in any competing business activities.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
CLAUSE 9:  RIGHTS AND OBLIGATIONS OF GS
 

1.  
GS and the Majority Shareholders guarantee that they will take all reasonable
and necessary measures to facilitate the Acquisition, and GS shall render to
ATVG  a copy of the GS board resolution approving the acquisition.

 
2.  
GS and the Main Shareholders undertake and guarantee that the execution of this
Agreement does not violate any laws or regulations that may be applicable to
them or GS’s business operations.

 
3.  
GS and the Main Shareholders shall undertake to execute the transfer of the
Shares and all necessary related materials within the time frame set out in
CLAUSE 3 and CLAUSE 4 of this Agreement.

 
4.  
GS and the Main Shareholders guarantee to assit ATVG, as is reasonably required,
to complete the ammendments and change of registration of all relevant
administrative, commercial, and legal records required to legally effect the
Acquisition.

 
5.  
Party B and the Shareholders guarantee to ATVG that all information and
representations made in this agreement and during the course of ongoing
negotiations between the Parties are accurate and truthful. Should any
information, statement, or representation be found to be fraudulent, GS and the
Shareholders shall bear full legal responsibilities for any liabilities arising
as a result.

 
6.  
If the Main Shareholders have any outstanding debts or have taken, loaned, or
otherwise used any of the Assets belonging to GS or any of its subsidiaries, the
Main Shareholders shall return such assets and repay any outstanding liabilites
to GS or its subsidiary within ten days of signing this Agreement.

 
7.  
Should GS or any of its subsidiaries have outstanding liabilities due to the
Main Shareholders or any related parties thereof at the time of signing this
agreement, the Main Shareholders shall waive, or shall cause their related
parties to waive, in written form, any and all outstanding liabilities due to
them from GS or any of its affiliates.

 
8.  
GS and the Main Shareholders assume all responsibility for the personnel,
company materials, company products, and company financials as outlined in this
Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

CLAUSE 10:  GUARANTEES
 
1.    
ATVG, GS, the Shareholders, and the Main Shareholders (singularly the “Party”
and collectively the “Parties”) guarantee that they possesse all the necessary
legal and proprietary rights over their respective companies and businesses
required to execute, in full, the Acquisition and all provisions set forth in
this Agreement.

 
2. 
 The Parties guarantee that all personnel and or management engaged in
negotations and required to execute this Agreement are authorized by law to do
so.

 
3.      
The Parties guarantee that all related party representatives are legally
authorized to engage in and execute this Agreement.

 
4.  
The Parties guarantee that they shall abide by their respective duties and
obligations, as set out in this Agreement. The Parties shall not to infringe on
the rights guaranteed one another under the terms of this Agreement nor cause
additional duties and obligations, outside those set forth herein, to be borne
by any other Party.  Should any of the Parties cause any other Party or Parties
to bear any duty or obligation beyond those set out herein, the Party or Parties
to have caused such additional duties or obligations shall duly compensate the
Party or Parties affected.

 

CLAUSE 11:  CONFIDENTIALITY
 
1.      
For the purposes of this Agreement, confidential information (“Confidential
Information”) shall be taken to mean: any information contained in this
agreement, its attachments and any other supplementary agreements; documents
provided during the negotiations of this Agreement; documents pertaining to the
company’s financials, proprietary technology and intellectual property rights,
operations, or customers, that one party gains from counterparts or their
related parties.

 
2.  
   The Parties shall be subject to the following obligations with respect to the
Confidential Information:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.1   To keep the Confidential Information confidential and secret, and not,
without the prior written consent of any Party, to disclose directly or
indirectly the Confidential Information to any third party.

 
 
2.2    Not to use the Confidential Information directly or indirectly for any
purposes other than in connection with, and for the benifit of, the GS business.

 
 
2.3    Otherwise exercise at least the same degree of care with respect to the
Confidential Information as those Parties would use in handling their own
proprietary informatino, except that the foregoing obligation of confidentiality
and non-use shall not apply to:

 
a)  
circumstances in which the Parties agreed in writing to disclose such
information;

 
b)  
information relayed to internal personnel or related parties;

 
c)  
information which at the time of disclosure is already in the public domain;

 
d)  
information which after disclosure hereunder becomes part of the public domain
by publication or otherwise through no act or fault of the Recipient;

 
e)  
information which can be proven to have been known to the third party prior to
the date hereof and not obtained or derived in contravention of any
confidentiality obligation in favor of GS;

 
f)  
information disclosed by the Recipient's pursuant to applicable law,
governmental regulation or legal process.

 
3.  
If any Party discloses any Confidential Information outside the conditions set
forth in CLAUSE 11 of this Agreement, the Party reponsible for disclosing that
information shall be held legally and financially liable for any losses or
damages which occur or could occur because of it.

 

CLAUSE 12: BREACH OF TERMS
 
1.  
The Parties shall endeavour to act honestly and in good faith in order to carry
out the terms of this Agreement and to fulfill the duties and obligations
perscribed them thereunder.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  
If any Party is in breach of any of the terms set out in the Agreement, those
Parties not in breach shall notify, in writing, the Party in violation of the
Agreement and request the Party to fulfill their duties and obligations. The
Party in breach shall compensate those Parties affected by the breach.

 
3.  
   In the event a Party is in serious breach of the Agreement, from which other
Parties suffer serious material losses, and if the violating Party does not
comply with the terms of the Agreement even after being notified of their
breach, the counterparts shall have the right to terminate the Agreement.

 
4.  
A breach of any of the terms of this Agreement that results in actual or
projected economic or financial damages, or incurred expenses, shall be call for
damages to be paid to the sufferers.

 
5.  
The failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect the right to enforce the same.  The
waiver by any Party of any breach of the provisions herein shall not be
construed to be a waiver of any succeeding breach of such provision or a waiver
of the provision itself by such Party or a waiver of any other provision or
condition herein.

 
6.  
The Parties will be considered to be in breach of this Agreement should any one
fail to abide by the terms of any supplementary Agreements.

 

CLAUSE 13:  AMENDMENTS AND TERMINATION
 
1.  
This Agreement can be amended or terminated only if all Parties agree in
writing.

 
2.  
This Agreement can be terminated in the event it becomes obvious to the Parties
that it cannot be executed.

 

CLAUSE 14:  FORCE MAJEUR
 
1.  
No Party shall be liable for any failure or delay in performing its obligations
hereunder due to force majeure, which for purposes hereof shall include acts of
God, governmental actions (other than actions related to the Plant land), war,
riots, strikes, typhoons, accidents of transportation, explosions, court orders
and civil commotion, fire, floods, labor disputes, and any other causes which
could not with reasonable diligence by controlled or prevented by the Parties.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  
In the event of Force Majeur, the Party affected shall provide written
notification and provide official verification of the Force Majeur within 15
days of its occurence.

 

CLAUSE 15:  LEGAL JURISDICTION AND DISPUTE RESOLUTION
 
1.  
The Agreement, as well as any procedure arising there from, shall be governed by
the Laws of the Peoples Republic of China.

 
2.  
Any dispute caused by fulfilling the Agreement shall be resolved through
negotiations between the Parties. In the event the Parties fail to resolve the
issue through negotiations, the dispute shall be submitted to Beijing
Arbitration Committee.

 
3.  
External Disputes:

 
 
3.1   If during the course of fulfilling this Agreement any Party suffers losses
or an infringement of their rights as set out in this Agreement due to any third
party, each Party shall, according to all relevant national laws and
regulations, bear  responsibility.

 
 
3.2   With regards to joint liabilities, should any Party come to bear more
liability than the other Parties, that Party shall have the right to recieve
compensation from the other Parties.

 
 
3.3    The above mentioned liabilities include but are not limited to
substantive and procedural liabilities.

 

CLAUSE 16:  OTHER
 
1.  
If any matters are deemed unclear or uncertain in this Agreement by the Parties,
the Parties shall issue supplementary agreements. If there are any conflicts
between this Agreement and any supplementary agreements, the supplementary
agreements shall take precedence.

 
2.  
Any matters not covered by this Agreement or any supplementary agreement shall
be regulated by all relevant laws and regulations.

 
3.  
Notwithstanding termination of this Agreement, neither Party shall be relieved
from liability to the other for any breach of CLAUSE 11, 12, 15 of this
Agreement.

 
4.  
This Agreement shall have 13 copies. Each copy shall be distributed to the
Parties for signature. The agreement shall come into effect upon receiving all
the signatures.

 


 
 

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day,
month and year first above written.






________________
Signed by
on behalf of [Asia Premium Television Group Inc]










_______________
Signed by
on behalf of [Globstream Technology]















